DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because the reference numbers “984” and “986” appear to be transposed relative to the disclosure (specifically paragraph 158) indicating the flange “984” as being on the tank and the lip “986” on the chassis wall.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 6, 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diebolder (5,059,223) in view of Tomasiak (8,973,196).
Regarding claim 6, Diebolder discloses a vacuum with a chassis wall (8) beneath a motor/fan assembly (12/13), impeller opening (at 14) and a hose opening (42) positioned on the chassis wall for airflow through the openings in opposite directions from one another, the openings being in fluid communication with the impeller (13) and hose (41), respectively, a tank (2) that mounts to the chassis wall and includes a removable lid (19) with a gasket (37) on the lid that seals flow between the impeller and the lid and also discloses that the hose opening is configured with connectors in an airtight sealing manner (Col. 5, lines 3-21).  The examiner previously took official notice, which was not traversed by the applicant and therefore is now considered to be applicant admitted prior art that it is old and well known in the art for any 

    PNG
    media_image1.png
    242
    511
    media_image1.png
    Greyscale
Regarding the amended (2 June 2020) limitations of claim 6, Diebolder teaches that the hose opening (at 42 in chassis wall 8) is horizontally arranged and both Diebolder and Tomasiak both disclose sealing means in a manner that would require equivalent sealing elements on both of the chassis wall and the lid of the tank (19) in the same manner as claimed/disclosed, with at least one gasket at each opening and the respective opposed sealing element in the form of a contact surface for the gasket.  Further, Tomasiak further discloses the vertical wall segment extending downward form the chassis and an angled ramp (front-most portion of ramp 29 as indicated here) , known in the art to assist in initial alignment of the tank lid with the ramp, which would also obviously be provided at the forward most portion of the ramps when applied to Diebolder for the same purpose, and would thus be during sliding movement of the tank/lid.  To the contrary, Tomasiak repeatedly states that the ramp will raise the tub to an elevation proximate the sealing surface of the powerhead and may bring the top surface of the drum in close proximity to the sealing surface of the powerhead (Col. 8, line 62-Col. 9, line 22), wherein the term “proximity” most commonly refers to being near, but typically not making contact (which would require other terminology such as “engaging” or “contacting” such as disclosed for an alternate embodiment in Col. 9, lines 22-27) and the term “may” suggests the limitation as optional. Finally, Tomasiak also discloses that the seal is formed when the drum is coupled to the vacuum unit with the latches (Col. 9, lines 27-35), thus suggesting that the final latching creates the contact between the respective sealing elements in the same manner as the applicant’s disclosed invention.  Therefore, the disclosure of Tomasiak, regarding the sliding mechanism for insertion of the tank, teaches all the same limitations regarding the aligned position of the tank as claimed, being aligned with at least partial separation between the outlet on the lid and the impeller opening.  
Regarding claim 7, the angled ramps taught by Tomasiak both extend in a generally horizontal direction and at least partially in a straight line to guide the tank along a similar movement, reading on the motion as best supported by the current application. 
Regarding claim 10, Tomasiak discloses a nearly identical insertion, sealing and latching mechanism as set forth in the current application, such that the structure taught by Tomasiak is considered to be capable of breaking the respective seals by a single motion from the attached .

Response to Arguments
Applicant’s arguments, see pages 4-8 of Remarks, filed 2 June 2020, with respect to the objections to the drawings and claims and rejection of claim 1 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The objections to the drawings and claims and rejection of claim 1 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant's arguments filed 2 June 2020 regarding the prior art rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  The applicant argues that Tomasiak teaches the angle d ramp portion is at a rearward portion and suggests that the disclosure of Tomasiak necessitates contact between the sealing elements, which would be problematic for insertion of the tank.  The examiner has indicated in the rejection above that Tomasiak does teach an angled ramp portion at the forward most portion of the angled ramp, which reads on the amended limitation regarding the ramp.  The examiner has also addressed the applicant’s interpretation of Tomasiak in paragraph 9 above, primarily relying on the term “proximate” as defining a location that is close, but not touching, thus rendering moot any issue of the sealing elements contacting during insertion.  The applicant has merely suggested potential scenarios with the design of Tomasiak that the applicant believes may be problematic, whereas the specific disclosure of Tomasiak does not suggest that any contact will be made by the seal during lateral movement of the tank.  Therefore, the disclosure of Tomasiak in no way teaches away from the combination as suggested by the examiner.  Even further, the amended . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Rukavina et al. (7,152,272), Ogle (3,998,385), Cochran et al. (2004/0088817) and Boughan (1,519,950) disclose vacuum devices having at least some structure similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R MULLER/
Primary Examiner, Art Unit 3723
18 May 2021